DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.

Response to Notice of Non-Compliant Amendment
The reply filed on 20 January 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): see all of the reasons in the notice of non-compliant amendment mailed 02 December 2021, none of which are corrected by Applicant’s 20 January 2022 response. See 37 CFR 1.111.
However, since the above-mentioned reply appears to be bona fide, Examiner accepts the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133 and 37 CFR 1.135 and will treat the amendment as best understood by Examiner.

Status of Claims
	Examiner is treating the claim set of 27 September 2021. Only claim 1 is present and previously presented claims 2-6 are absent, so Examiner believes claims 2-6 are canceled. There are no markings to indicate the amendments to claim 1, so Examiner believes claim is “currently amended” and all of the text of claim 1 submitted 22 June 2021 is canceled and the text presented on 27 September 2021 is newly added.

Response to Arguments
No Remarks were included with the 27 September 2021 or 20 January 2022 submissions.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Drawings
The drawings are not acceptable to enter for the following reasons.
20 January 2022:	Figures 1-3 appear to be reverting to earlier filed drawings and also do not have the heading “Replacement Sheet” (as per 37 CFR 1.84(c)).
The last entered drawings are the drawings dated 22 June 2021.

Specification
The amendments filed 31 January 2019, 22 June 2021, and 27 September 2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paras. 0001-0022.
The substitute specification filed 20 January 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it cannot be determined how this specification amendment relates to any previously filed specification. The amendment appears to be three different amendments and it is unclear which is intended to be the entered amendment.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: new light weight, shell comprised of carbon fiber (the originally filed disclosure of 11/20/2017 supports a carbon fiber helmet and using carbon fiber, but not a shell comprising carbon fiber),.VELCRO strips (the originally filed disclosure of 11/20/2017 supports VELCRO, but not VELCRO in the form of strips), adhered to the interior of the shell (the originally filed disclosure of 11/20/2017 supports “VELCRO ATTACMENT TO INTERIOR AIR BAG BLADER PADDING” but does not support Velcro adhered to the interior of the shell), and at least one attachment point.
The last entered specification is the specification dated 20 November 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is: new light weight, shell comprised of carbon fiber (the originally filed disclosure of 11/20/2017 supports a carbon fiber helmet and using carbon fiber, but not a shell comprising carbon fiber),.VELCRO strips (the originally filed disclosure of 11/20/2017 supports VELCRO, but not VELCRO in the form of strips), adhered to the interior of the shell (the originally filed disclosure of 11/20/2017 supports “VELCRO ATTACMENT TO INTERIOR AIR BAG BLADER PADDING” but does not support Velcro adhered to the interior of the shell), and at least one attachment point.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "light weight" in claim 1 is a relative term which renders the claim indefinite.  The term "light weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is the weight limit for being considered “light?”
	Claim 1 is rendered indefinite by the trademark “VELCRO.”  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(u).  This rejection may be obviated by replacing “VELCRO” with the generic term –hook and loop fastener--.

Claim Rejections - 35 USC § 103

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crisco (US 20060137073 A1) in view of Giles (US 20130340147 A1).

As to claim 1, Crisco discloses a new light weight football helmet (“football helmets,” pp 0004), comprising:
a. a shell comprised of carbon fiber (shell 112 “can be made of… carbon fiber,” pp 0043), 5
b. an air bag bladder padding (cushioning material 14 “such as air bladders,” pp 0014),
d. a face shield (cage 118 has a portion that shields the face and guards the chin, as shown in annotated fig 4 below), comprised of polycarbonate (pp 0036),
e. a chin guard (cage 118 has a portion that shields the face and guards the chin, as shown in annotated fig 4 below), and
g. at least one attachment point for connecting the face shield to the shell (see annotated fig 4 below).
Crisco does not disclose c. Velcro strips adhered to the interior of the shell for attaching and removing the air bag bladder padding.
Giles teaches a similar football helmet (30) comprising a shell comprised of carbon fiber (pp 0009), an air bag bladder padding (135, pp 0203), and hook and loop fastener adhered to the interior of the shell for attaching and removing the air bag bladder padding (pp 0195).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the shell and air bag bladder padding of Crisco with the hook and loop fastener taught by Crisco for the purpose of releasably connecting the liner/ padding to the shell (Giles pp 0195).
Crisco does not disclose f. a chin strap.
Giles teaches chin strap (chin protector connector 34, pp 0186).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Crisco with a chin strap as taught by Giles, for the purpose of protecting the wearer’s chin (Giles pp 0186).

    PNG
    media_image1.png
    685
    538
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732